Citation Nr: 1022275	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  06-01 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Gene Harviel


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from February 1972 to 
August 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.


FINDINGS OF FACT

1.   The competent medical evidence of record supports a 
finding that hepatitis C was incurred in service.

2.  Blood transfusions during service were not the result of 
the Veteran's own willful misconduct.


CONCLUSION OF LAW

Hepatitis C was incurred in service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. 
§§ 3.301, 3.303 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2009).

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In a September 2004 letter, the RO provided the Veteran with 
notice of the evidence required to substantiate his claim for 
service connection for hepatitis C.   The Veteran was advised 
what evidence he should submit and what evidence VA would 
attempt to obtain on his behalf.  A March 2006 letter 
provided notice of how disability ratings and effective dates 
are determined.  

Regarding the duty to assist, the RO obtained the pertinent 
evidence necessary to decide the claim.  The record on appeal 
includes service treatment records and relevant post-service 
medical records identified by the Veteran.  The Veteran has 
been afforded VA examinations from which medical opinions 
were obtained. 

The Board finds that all necessary development and 
notification has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

II.	Analysis of Claim

A.	Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1110.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999); see 
also Pond v. West, 12 Vet. App. 341, 346 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct; or, for claims filed after October 31, 1990, not 
the result of abuse of alcohol or drugs.  38 C.F.R. § 
3.301(a) (2009).

"In the line of duty" means an injury or disease incurred 
or aggravated during a period of active military, naval, or 
air service unless such injury was the result of the 
Veteran's own willful misconduct, or, for claims filed after 
October 31, 1990, was a result of his or her abuse of alcohol 
or drugs.  A service department finding that injury, disease 
or death occurred in the line of duty will be binding on the 
Department of Veterans Affairs unless it is patently 
inconsistent with the requirements of laws administered by 
the Department of Veterans Affairs.  38 C.F.R. § 3.1(m) 
(2009).  

"Willful misconduct" means an act involving conscious 
wrongdoing or known prohibited action.  A service department 
finding that injury, disease or death was not due to 
misconduct will be binding on the Department of Veterans 
Affairs unless it is patently inconsistent with the facts and 
the requirements of laws administered by the Department of 
Veterans Affairs.  (1) It involves deliberate or intentional 
wrongdoing with knowledge of or wanton and reckless disregard 
of its probable consequences.  (2) Mere technical violation 
of police regulations or ordinances will not per se 
constitute willful misconduct.  (3) Willful misconduct will 
not be determinative unless it is the proximate cause of 
injury, disease or death.  38 C.F.R. § 3.1(n).

B.	Factual Background and Analysis

The Veteran seeks entitlement to service connection for 
hepatitis C.  He asserts that he contracted hepatitis C from 
blood transfusions in service.  

The Veteran had active duty service from February 1972 to 
August 1975.  Service treatment records indicate that the 
Veteran received treatment for a laceration of the left arm, 
sustained in Germany in 1975.  Treatment records noted that 
the Veteran sustained a laceration of the short head of the 
biceps when he fell on his hunting knife at a party.  It was 
noted that the Veteran was in hypovolemic shock and required 
two transfusions at Frankfurt General Hospital, where he 
underwent repair of the left brachial artery with debridement 
and closure of the left arm laceration and a left brachial 
angiogram. 

A line of duty determination was completed in July 1975.   
The investigation found that the Veteran was the aggressor in 
the altercation in which he was injured.  The line of duty 
determination found that the Veteran's injuries were due to 
his own misconduct.  

Documents in the claims file reflect that the Veteran 
appealed the line of duty determination.   The Veteran 
alleged that he was the victim of an unprovoked attack and 
was defending himself.  

Post-service medical records reflect treatment for hepatitis 
since 2004.  Two VA examinations have addressed the etiology 
of hepatitis C.    

Upon VA examination in March 2005, the examiner noted that 
the claims file was reviewed.  The examiner noted that the 
Veteran had four blood transfusions in February 1975 while in 
Germany.  The examiner noted that the Veteran fell with a 
knife in his hand and injured the brachial artery.  With 
respect to risk factors, the examiner noted that the Veteran 
denied a history of sex with intravenous drug users and 
denied a history of alcohol dependence.  The examiner 
diagnosed chronic hepatitis with cirrhosis.  The examiner 
opined that the Veteran's hepatitis C is most likely caused 
by, or a result of, transfusions in 1975.  

The Veteran had a VA examination in June 2008.  The VA 
examiner reviewed the claims file.  The VA examiner was 
requested to provide a detailed discussion of the Veteran's 
hepatitis C risk factors.  The examiner noted the Veteran's 
history of blood transfusion in 1975, prior to blood donors 
being screened for hepatitis.  The examiner also noted that 
the Veteran got a tattoo after service and had an admitted 
history of intranasal cocaine and intravenous drug use.  The 
examination report noted a history of marijuana, intranasal 
cocaine and intravenous drug use, with the last use in the 
early 1980's.    

The examiner stated that drug abuse is a common source of 
hepatitis C infection and is the likely source of the 
Veteran's infection.  The examiner stated that there would be 
a higher probability of the infection coming from drug use 
because it was an ongoing habit which would have had numerous 
potential exposures versus a single exposure with the 
transfusion or the after service tattoo.  The examiner 
indicated that one could not determine without resort to 
speculation whether the hepatitis C infection was from drug 
abuse, tattoo, or the transfusion.  The examiner stated that, 
regardless of the source, the infection would be either due 
to willful misconduct, or a fight resulting in a transfusion, 
drug abuse, which would also be willful misconduct or the 
after service tattoo and drug use.  The examiner indicated 
that he was unable to determine the actual date of infection 
but noted that there was no diagnosis of hepatitis until 
2004.  

Under Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the 
Board must assess the credibility and weight to be attached 
to medical opinions.  A medical opinion must support its 
conclusion with an analysis the Board can consider and weigh 
against other evidence in the record.  Stefl v. Nicholson, 21 
Vet. App. 120, 123-24 (2007).  The Court has held that 
greater weight may be placed on one examiner's opinion over 
another depending on factors such as reasoning employed by 
the examiners and whether or not, and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
Additionally, the thoroughness and detail of a medical 
opinion are among the factors for assessing the probative 
value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).  

In this case, both VA medical opinions were based upon a 
review of the claims file.  Both VA examinations were based 
upon a review of the claims file.  The 2008 opinion is less 
probative of causation because the examiner indicated that an 
etiology could not be provided without resort to speculation. 

The Board must determine whether the blood transfusions that 
occurred in the line of duty or were the result of the 
Veteran's own misconduct.  As noted above, service connection 
may not be granted for a disability that was not the result 
of the Veteran's own willful misconduct.  38 C.F.R. § 3.301.    

An August 2008 administrative decision concluded that the 
Veteran's February 1975 blood transfusion was the result of 
willful misconduct.  The decision found that the Veteran was 
the aggressor in the February 1975 scuffle in which he was 
injured.

The 1975 line of duty investigation determined that the 
Veteran's injury was not in the line of duty because he was 
the aggressor in the conflict.  The record includes four 
witness statements obtained in conjunction with the 1975 line 
of duty investigation. 

A statement from D.S.H. noted the following:

...We were sitting there having a few drinks for a 
few hours [The Veteran] began to talk to a few 
girls when a few guys who were there got mad.  [The 
Veteran] began talking to this one guy about it.  
The next thing I noticed they were both on the 
ground, and [the Veteran] had been cut with a 
knife.

A statement by N.L.W. noted:

I left for the latrine and as I entered again I saw 
[the Veteran} pinned against the wall by this guy 
(L.) who was holding a pistol, and [the Veteran] 
had a knife in his hand.  By this time they 
wrestled their way to the center of the room and 
they fell to the floor.  L. was on top , and then I 
suppose [the Veteran] tried to stab L. and cut 
himself.  

A statement from D.E.L. noted:  

I was in Tiffany's Guest House, Niderkleen.  I was 
told C. that [the Veteran] had pulled a knife on 
C., his friend and his friend's girl.  I asked C. 
to show me the guy.  I went up to [the Veteran] to 
ask him not to pull the knife out again.  [The 
Veteran] told me not to tell him what to do.  Then 
[the Veteran] pulled the knife out on me, so I took 
the tear gas gun that is kept in the place and 
fired a round.  It did not have any effect.  So I 
tried to take the knife away from him.  That is 
when he cut himself.  Then we took him to the aid 
station.  

A statement from D.A.L. noted:

I was in Tiffany's Guest House in Niederkleen.  I 
saw a man (the Veteran) swinging a knife around.  
D.L. grabbed  [the Veteran's] arm.  [The Veteran] 
swung the knife again and cut his own arm.  That is 
all I saw.  I do not know how the incident got 
started.

In Smith v. Derwinski, 2 Vet. App. 241, the Court noted that 
injuries incurred during active service are deemed to have 
incurred in the line of duty unless one of the exceptions of 
38 U.S.C.A.§ 105 applies.  The Court held that § 105 
establishes a presumption in favor of a finding of line of 
duty.  The Court further held that if the Board finds that a 
willful misconduct exception applies, the Board must 
establish that the denial of the claim is justified by a 
preponderance of the evidence.  The Board finds that the 
denial of the Veteran's claim is not justified by a 
preponderance of the evidence.  The Veteran's claim that he 
acted in self-defense is supported by some of the witness 
accounts.  

The Board has also considered the post-service medical 
records which reflect that the Veteran was treated for 
cocaine and alcohol abuse in 1985.  As noted above, willful 
misconduct includes the abuse of alcohol or drugs.  38 C.F.R. 
§§ 3.1(n), 3.301 (2009).  In order to deny a claim based on a 
finding of willful misconduct, a preponderance of the 
evidence must support such a finding.  See Smith, supra.  The 
competent medical evidence of record does not substantiate 
drug use as the definite etiology of the Veteran's hepatitis.  
The 2008 medical opinion noted a history of drug abuse; 
however, the examiner indicated that it could not be 
determined without resort to speculation whether hepatitis 
was due to transfusions, drug use or the tattoo the Veteran 
received after service.  Thus, the preponderance of the 
evidence does not support a finding that the Veteran's 
hepatitis was the result of willful misconduct due to the 
abuse of alcohol or drugs.

In sum, the evidence of record provides evidence of an in-
service injury, and medical evidence linking hepatitis C to 
blood transfusions in service.  It is not shown by a 
preponderance of the evidence that a willful misconduct 
exception applies.  The Board therefore concludes that 
hepatitis C was incurred in service and is not the result of 
the Veteran's own willful misconduct.   Accordingly, service 
connection for hepatitis C is granted. 










ORDER

Service connection for hepatitis C is granted.  




____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


